Case 1:18-cr-00907-PAC Document 56 Filed 04/15/21 Page 1of1

TALKIN, Muccigrosso & Ronerts, L.L.P.
ATTORNEYS AT LAW
40 EXCHANGE PLACE
18TH FLOOR
NEW YORK, NEW YORK 10005

 

(212) 482-6007 PHONE
(212) 482-1303 FAX
WWW. TALKENLAW.COM
EMAIL: INFO@TALKINLAW.COM

 

 

MARYLAND OFFICE: NEW FERSEY OFFICE:
6100 DORSEY HALL DRIVE , 2500 PLAZA S
SUITE 100 HARBORSIDE FINANCIAL CENTER
ELLICOTT CITY, MD 21042 JERSEY CITY, HJ O731E
460-964-0300 291-342-6665

April 13, 2021

Honorable Paul A. Crotty tliufru
United States District Judge . b& fF
Southern District of New York fe hype “a frrte

500 Pearl Street a oy treat

New York, New York 10007

BY ECF [vt Catt
Re: United States v. Ronald Johnson

18 Cr. 907 (PAC) AG
Dear Judge Crotty:

T represented defendant Ronald Johnson (“Johnson’’) before this Court through his
sentencing hearing and related matters. On March 16, 2021, Johnson’s wife filed a letter with the
Court (Docket Entry 54) which seems to be an application for compassionate release. By this
letter, [ respectfully request permission to file a brief supplement to this motion. Should the Court
grant this application, the supplement will be filed within ten days of the filing of the Order
permitting the submission,

Thank you for Your Honor’s consideration of this request.
Very truly yours,

Sanford Talkiw
Sanford Talkin

ce: AUSA Peter Davis (by ECF)
